DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ETSI Technical Specification (ETSI, “Digital Video Broadcasting (DVB); Specification for the use of Video and Audio Coding in Broadcast and Broadband Applications”, January 2019, https://www.etsi.org/deliver/etsi_ts/101100_101199/101154/02.05.01_60/ts_101154v020501p.pdf, pp.120-123) in view of Wang (US 2014/0192903).

Regarding claim 1 the ETSI Technical Specification discloses an encoder, comprising: 
writes, into a sequence parameter set which is header information of a sequence, video usability information syntax which is information for realizing an additional function in display of an image (vui-_parameters-_present-_flag in the Sequence Parameter Set; video usability information syntax elements such as Aspect Ratio, Overscan Information, Video Range, Colour Parameter Information, among others – p.120, section 5.14.1.5.0), and syntax different from the video usability information syntax (vui_num_units_in_tick – p.120, section 5.14.1.5.0), and 
the syntax includes at least one parameter related to display timing of the image (vui_num_units_in_tick – p.120, section 5.14.1.5.0).
The ETSI Technical Specification further discloses video encoding (sections 5.1.0, 5.2.0, 5.5.1).
However, fails to explicitly disclose an encoder, comprising: circuitry; and 
memory coupled to the circuitry.
In his disclosure Wang teaches an encoder, comprising: circuitry; and 
memory coupled to the circuitry (video encoder implemented in an encoder circuitry and storage – [0063]).
	It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wang into the teachings of the ETSI Technical Specification since an encoder necessarily is implemented using a circuit and a memory coupled to said circuit. 

Regarding claim 2 the ETSI Technical Specification discloses the encoder according to claim 1, wherein the circuitry writes, into the sequence parameter set, a flag indicating whether the syntax is provided in the sequence parameter set (vui-_parameters-_present-_flag in the Sequence Parameter Set – p.120, section 5.14.1.5.0).
Regarding claim 3 the ETSI Technical Specification discloses the encoder according to claim 1. 
The ETSI Technical Specification further discloses writes both the syntax and the video usability information syntax into the sequence parameter set.
However, fails to explicitly disclose wherein the circuitry writes the syntax into a parameter set before the video usability information syntax.
In his disclosure Wang teaches the circuitry writes the syntax into a parameter set before the video usability information syntax (Table 4 shows timing information syntax written before hdr parameters syntax; note the hdr parameters syntax is being interpreted as the video usability information syntax).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wang into the teachings of the ETSI Technical Specification because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

claim 4 the ETSI Technical Specification discloses the encoder according to claim 1, wherein the at least one parameter includes a parameter indicating a total number of time units per 1 clock tick (vui_num_units_in_tick – p.120, section 5.14.1.5.0).

Claim 5 recites the decoder corresponding to the encoder of claim 1. Therefore, claim 5 is being rejected on the same basis as claim 1.
Claim 6 recites the decoder corresponding to the encoder of claim 2. Therefore, claim 6 is being rejected on the same basis as claim 2.

Claim 7 recites the decoder corresponding to the encoder of claim 3. Therefore, claim 7 is being rejected on the same basis as claim 3.

Claim 8 recites the decoder corresponding to the encoder of claim 4. Therefore, claim 8 is being rejected on the same basis as claim 4.

Claim 9 corresponds to the method performed by the encoder of claim 1. Therefore, claim 9 is being rejected on the same basis as claim 1.

Claim 10 recites the decoding method corresponding to the encoding method of claim 9. Claim 10 is being rejected on the same basis as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.